DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 11/02/2019. Claims 1-10 are currently pending and have been examined. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/15/2018. It is noted, however, that applicant has not filed a certified copy of the 201811361939.5 application as required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because  subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of “A text representation method applied claim 1 (and similarly found in independent claim 6), 
“A text representation method applied to sentence embedding comprises: 
obtaining a file to be processed, extracting a sentence from the file; 
wherein the file includes a text file and a webpage file; 
obtaining n parent word corresponding to n words in the sentence; 
determining the parent word and the child words set C(p) corresponding to the parent word, setting hidden states h.sub.k and memory cells c.sub.k for each child words in the C(p), wherein k.di-elect cons.{1, 2, . . . , |C(p)|}, |C(p)| is the number of child words in the C(p); 
obtaining a hidden interaction state {tilde over (h)}.sub.p of the parent word based on a hidden interaction state of all child words in the C(p); 
inputting the {tilde over (h)}.sub.p and the parent word into the LSTM cell to obtain the memory cells and hidden states of the parent word; 
obtaining a sequence of the parent word {x.sub.1, x.sub.2, . . . , x.sub.n}, corresponding to the n parent word and obtaining a hidden state sequence 
obtaining the interaction representation sequence {r.sub.1, r.sub.2, . . . , r.sub.n} of each parent word and other parent word in the {x.sub.1, x.sub.2, . . . , x.sub.n} based on {h.sub.1, h.sub.2, . . . , h.sub.n}, generating sentence embeddings based on the {r.sub.1, r.sub.2, . . . , r.sub.n}.”
The Examiner notes, the applicant claims are directed towards organizing and manipulating information through mathematical correlations (Digitech). The Examiner notes, the entire claim is based on a mathematical manipulation, wherein the information such as the file to be processed, including sentences, are converted into vectors. The vector is interpreted as a geometric object that has magnitude and direction, thereby each object is organized through the mathematical manipulation and correlations. The Examiner further notes, there is no claimed practical application to the claimed elements and the claims seeks to “tie up” the judicial exception, wherein the mathematical representation of text provides no relative field or application bound with respect to an application, such as text search or information retrieval, text classification, text recognition, semantic or sentiment determination, or any of a plethora of fields with respect to a mathematical representation of data, despite the structure of the neural Electric Power Group). It appears the applicant has taken a mathematical formula(s) and/or equation(s), and described the equation in the claim, wherein the entire claim is based on the input being mapped into the formula, which outputs or defines a mathematical result or representation. Therefore, as the data is mapped into mathematical variables, and the information is organized into an embedded representation, such as a vector space. Thus, the final result produced by the applicant is a mathematical value, which is deemed the generated sentence embeddings, and the resultant representation is what is deemed the abstract idea. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not 
The dependent claims 2-5 and 7-10, as described above, fail to overcome the 35 U.S.C. 101 rejection directed towards independent claim 1 as discussed above, and thus, are also directed towards non-statutory subject matter (see Federal Register, Vol. 79, No. 241, December 16, 2014, Page 74624; and Alice Corp., 134 S. Ct. at 2359; and Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed Cir. 2014), Electric Power Group).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
More specifically, in claim 1 line 5, 
“obtaining n parent word corresponding to n words in the sentence;” is deemed confusing, and indefinite. The Examiner notes, there is no definition of “n” provided in the claim, and therefore n can represent any variable value, or even simply the alphabetical character “n”. Should the applicant intend on “n” representing an integer value, then obtaining a “0” parent word, or “100” parent word, does not make sense in the context of the limitation. The Examiner notes, if there are n words in a sentence, such as 100 words in a sentence (in the event that n represents an integer value), then is the n parent word, the “100 parent word”, which also does not make sense. It is unclear if an intention is the “nth ” as in  “100th” parent word, or that there are n parent words , such as 2 or 3 parent words in a sentence, corresponding to 2 or 3 words in the sentence. How is the singular form of a parent word, to correspond to a plural form, when the variable is the same? The Examiner further notes, the applicant determines “the parent word” in lines 7 and 10, and a correspondence to “the n parent word” in line 15. This is confusing, wherein, if the introduction to the parent word included, “obtaining a parent word…”, then it would clearly follow that, determining the numerous alternative interpretations to this claim limitation, and it is deemed indefinite, lacking of clarity, ambiguous and requires clarification. Claim 6 contains similar issues with respect to claim 1.
The Examiner notes, the application is replete with mathematical expressions, lacking explanations for the definitions of each and every single variable within the claims, and as the applicant chooses to represent much of the claim limitations with mathematical expressions, the Examiner notes the applicant much expressly and clearly articulate each and every element, variable and subscript, to the effect that there is no confusion, in any of the claims, or reword the claims in such a manner that clarify the claimed elements. 
Dependent claims 2-5 and 7-10 do not clarify the issues discussed with respect to independent claims 1 and 6 and are thus rejected based on similar reasons and rationale.
Claim 1 recites the limitation “the child words set” in line 6, “the LSTM cell” in line 12, and "the interaction representation sequence" in line 18.  
Claim 2, recites “the parent word x.sub.p” in line 6. “the k.sup.th child words” in line 6. There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 7 have similar issues as claims 1 and 2. The Examiner further notes, the claims are replete with antecedent issues. These issues must be clarified. 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without clearly describing the variables {x.sub.1, x.sub.2, . . . , x.sub.n}, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
More specifically, applicant claims in claim 1 (and similarly in claim 6), “obtaining a sequence of the parent word {x.sub.1, x.sub.2, . . . , x.sub.n}, corresponding to the n parent word” and does not articulate whether the sequence of “the” parent word, is an individual parent word, which may have an associated sequence, derived from a sentence, (see applicant’s specification, paragraphs [0029-0032]) “a dog crossing a ditch”, which claims a parent word is “crossed” which is a word not found in the sentence, amongst the sequence of multiple words in the sentence, wherein the word “crossed” is designated as the of each parent word and other parent word in the {x.sub.1, x.sub.2, . . . , x.sub.n} wherein, the applicant is discussing each parent word and other parent word, not in any plural form, yet still requiring a multiple of parent words in the sequence, the other indicating an object parent word other than the each parent word. Yet, without any indication of what the sequence variable “x” represents, with respect to a “the parent word”, “n parent word”, “other parent word”, the sequence of words found in the sentence surrounding a parent word, and furthermore, the discussed parent word isn’t even found in the original sentence, it is clear that the essential elements to the practice of the invention are not found anywhere in the disclosure. The dependent claims 2-5, 9 and 10 inherit these issues and are rejected accordingly.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More specifically, applicant claims in claim 1 (and similarly in claim 6), “obtaining a sequence of the individual parent word, which may have an associated sequence, derived from a sentence, (see applicant’s specification, paragraphs [0029-0032]) “a dog crossing a ditch”, which claims a parent word is “crossed” which is a word not found in the sentence, amongst the sequence of multiple words in the sentence, wherein the word “crossed” is designated as the n parent word, or as if every word in {x.sub.1, x.sub.2, . . . , x.sub.n} is a parent word, wherein in paragraph [0033] applicant discusses “obtaining the interaction representation sequence {r.sub.1, r.sub.2, . . . , r.sub.n} of each parent word and other parent word in the {x.sub.1, x.sub.2, . . . , x.sub.n} wherein, the applicant is discussing each parent word and other parent word, not in any plural form, yet still requiring a multiple of parent words in the sequence, the other indicating an object parent word other than the each parent word. Yet, without any indication of what the sequence variable “x” represents, with respect to a “the parent word”, “n parent word”, “other parent word”, the sequence of words found in the sentence surrounding a parent word, and furthermore, the discussed parent word isn’t even found in the original sentence, it is clear that the essential elements to the practice of the invention .
Examiner’s Comment
Due to the excessive nature of the issues described above, the Examiner has provided prior art made of record and not relied upon, due to the issues, and upon clarification of above issues, will then be able to ascertain any applicable prior art with respect to the applicant’s.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
1/12/2022